Exhibit 10.1

June 19, 2006

Gisela M. Schwab, M.D.

25530 Dario Terrace

Hayward, CA 94541

Dear Dr. Schwab:

We are proud to invite you to join our team.

Our offer of employment is to join Exelixis, Inc. Your title will be that of
Senior Vice President, Chief Medical Officer, in our Development Administration
department, reporting to Jeff Latts, Executive Vice President and Chief Medical
Officer. Other terms of employment include:

Compensation: Your base salary will be thirteen thousand four hundred and sixty
one dollars and fifty four cents ($13,461.54) per pay period. We are on a
bi-weekly pay schedule. This equates to base compensation of three hundred and
fifty thousand dollars ($350,000.00) on an annual basis. This is an exempt
position. You will receive a sign-on bonus of fifty thousand dollars
($50,000.00), minus all applicable taxes, payable on the first pay date after
hire. Should you elect to voluntarily terminate employment with the Company
within twelve (12) months of your hire date, the sign-on bonus will be entirely
re-paid by you to the Company on your last date of employment.

Options for Equity: You will also be eligible to receive a stock option for one
hundred and seventy five thousand (175,000) shares of Exelixis stock pursuant to
our standard Stock Plan and subject to approval by the Board of Directors.
Options vest at the rate of 1/4th after one year and 1/48th every month
thereafter over a total of four years.

Benefits: All full-time employees of Exelixis, Inc. enjoy a generous benefits
package, which is outlined on the attached Summary of Benefits.

Performance Review: Focal reviews will take place annually during the month of
December, at which time your performance will be reviewed. If eligible for a
performance review increase, the merit increase will be effective in January.

Bonus Target: You will be eligible for a bonus target of up to thirty five
percent (35%) of your annual salary based on performance and achievement of key
milestones.

Start Date: To be determined.

Confidentiality and Company Policies: As you are aware, it is very important for
us to protect our confidential information and proprietary material. Therefore,
as a condition of employment, you will need to sign the attached Confidential
Disclosure Agreement. You will also be required to abide by the Company’s
policies and procedures, including the Code of Business Conduct and Ethics.



--------------------------------------------------------------------------------

Gisela M. Schwab, M.D.

June 19, 2006

Page Two

Background Check: This offer is contingent upon successfully passing your
background check.

Other: This offer expires on Monday, June 26, 2006, unless accepted by you prior
to this date. In addition to performing the duties and responsibilities of your
position, you will be expected to perform other duties and responsibilities that
may be assigned to you from time to time. No provision of this letter shall be
construed to create an express or implied employment contract for a specific
period of time. Either you or the Company may terminate this employment
relationship at any time, with or without cause. This letter shall be governed
by the laws of the State of California. Also, by signing this letter, you are
indicating that you are legally authorized to work in the U.S.

Employment Authorization: Our offer of employment is at will and contingent upon
your ability to document your employment authorization in the United States. If
you are unable to document your right to work within the United States within
three days of your date of hire, your employment will be terminated.

You may accept this offer of employment by signing both copies of this letter
and Proprietary Information and Invention Agreements and returning one of each
in the envelope provided to Romeo Malabanan, Recruiter, 220 East Grand Avenue,
South San Francisco, CA 94080.

Dr. Schwab, we look forward to your coming on board.

Sincerely,

/s/ Lupe Rivera

Lupe Rivera

Vice President, Human Resources

 

ACCEPTED BY:

        /s/ Gisela Schwab       June 20, 2006   Gisela M. Schwab       Date

 